NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELMER SANCHEZ-BARRERA,                          No.    15-73254

                Petitioner,                     Agency No. A072-695-441

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 14, 2018**
                            San Francisco, California

Before: KLEINFELD and TALLMAN, Circuit Judges, and JACK,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Janis Graham Jack, United States District Judge for
the Southern District of Texas, sitting by designation.
      Elmer Sanchez-Barrera, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ dismissal of his appeal from an

immigration judge’s order denying his application for withholding of removal.1

We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      We review questions of law de novo and review the BIA’s factual findings

under the substantial evidence standard, treating them as “conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B). To qualify for withholding of removal, an applicant must

demonstrate a clear probability of persecution “because of” a protected ground.

8 U.S.C. § 1231(b)(3)(A). As we recently explained in Barajas-Romero v. Lynch,

the phrase “because of” means that the protected ground must be “a reason” for the

alleged persecution. 846 F.3d 351, 358 (9th Cir. 2017). The “a reason” standard

applicable to withholding claims is “less demanding” than the “one central reason”

standard applicable to asylum claims. Id. at 360.

      Even if we were to assume that the record established that Sanchez-Barrera

had been persecuted on account of his anti-corruption opinion, the record does not

compel entitlement to withholding of removal. And that is so even if his


1
 Sanchez did not challenge the IJ’s denial of his application under the Convention
Against Torture or the determination that he is ineligible for asylum because his
application was filed past the one year statutory bar. The only issue before this
Court is Sanchez’s application for withholding of removal.


                                         2
termination as a police officer and the unfounded criminal charges made against

him were past persecution, shifting the burden of proof.

      There is no evidence in the record to support the proposition that, if

Sanchez-Barrera does not become a police officer again, he will nevertheless be

persecuted on account of his anti-corruption opinion. At most, the mistreatment by

his superior officer, set aside within one day by the judicial system, establishes that

he is unlikely to be reemployed as a police officer, at least under the same superior

officer. That is not persecution. As for the gang threats he received, the record

does not show that they were directed at him as an individual, as opposed to in his

capacity as a police officer. Since he need not become a police officer again, and

his experience makes it unlikely that he will become a police officer again, the past

gang threats do not establish a probability of persecution.

      In order to obtain relief, Sanchez-Barrera would need a record that

compelled the conclusion that there was a clear probability of persecution. The

record does not compel that conclusion. Accordingly, the petition is DENIED.




                                           3